ICJ_111_UseOfForce_SCG_PRT_1999-06-02_ORD_01_NA_07_FR.txt. 714

OPINION DISSIDENTE DE M. SHI
[Traduction ]

A mon grand regret, je ne peux pas souscrire aux conclusions de la
Cour quand celle-ci, compte tenu de la limitation ratione temporis figu-
rant dans la déclaration d’acceptation de la juridiction obligatoire faite
par la République fédérale de Yougoslavie (ci-après la Yougoslavie),
estime ne pas avoir compétence prima facie en vertu de l’article 36, para-
graphe 2, du Statut, auquel le demandeur et le défendeur sont l’un et
l’autre parties. Cette conclusion a empêché la Cour d'exercer le pouvoir
qui lui est conféré par le paragraphe 1 de l’article 41 de son Statut d’indi-
quer aux Parties des mesures conservatoires.

La Yougoslavie a signé sa déclaration d’acceptation de la juridiction
obligatoire de la Cour le 25 avril 1999. Par cette déclaration, la Yougo-
slavie a reconnu cette juridiction comme obligatoire «pour tous les dif-
férends, surgissant ou pouvant surgir après la signature de la présente
déclaration, qui ont trait à des situations ou à des faits postérieurs à
ladite signature...»

Cette limitation ratione temporis de la reconnaissance de la juridiction
de la Cour appartient à une catégorie de réserves qualifiée de «formule de
la double exclusion», Quand elle est face à cette «formule», la Cour doit
établir à quelle date le différend a surgi, d’une part, et de l’autre, à quelle
date remontent les situations ou les faits au regard desquels le différend a
surgi.

En ce qui concerne, en l'espèce, le premier aspect de la limitation
ratione temporis, c’est-à-dire le point de savoir si la date à laquelle le dif-
férend a surgi est antérieure où postérieure à la signature par la Yougo-
slavie de sa déclaration d'acceptation, la Cour doit donc considérer quel
est l’objet du différend, comme elle l’a fait dans une situation analogue
dans l'affaire du Droit de passage, dans laquelle elle a déclaré:

«Pour apprécier la compétence de la Cour, il faut considérer quel
est l’objet du différend.» (Droit de passage sur le territoire indien,
fond, arrêt, C.LJ. Recueil 1960, p. 33.)

Dans la présente espèce, il figure dans la requête de la Yougoslavie une
section portant l'intitulé «Objet du différend», dans laquelle il est dit que
l’objet du différend porte sur les actes commis par le défendeur

«en violation de son obligation internationale de ne pas recourir à
l'emploi de la force contre un autre Etat, de l’obligation de ne pas
s’immiscer dans les affaires intérieures d’un autre Etat, de l’obliga-
tion de ne pas porter atteinte à la souveraineté d’un autre Etat, de

62
LICEITE DE L'EMPLOI DE LA FORCE (OP. DISS. SHI) 715

l'obligation de protéger les populations civiles et les biens de carac-
tère civil en temps de guerre, de l’obligation de protéger l’environ-
nement, de l’obligation touchant à la liberté de navigation sur les
cours d’eau internationaux, de l'obligation concernant les droits et
libertés fondamentaux de la personne humaine, de l'obligation de ne
pas utiliser des armes interdites, de l’obligation de ne pas soumettre
intentionnellement un groupe national à des conditions d'existence
devant entraîner sa destruction physique».

Comme dans l’affaire du Droit de passage, le différend d’ordre juri-
dique dont la Cour est saisie comprend, comme on vient de le voir, plu-
sieurs éléments constitutifs. Avant qu’existent tous ces éléments constitu-
tifs, on ne peut pas dire que le différend a surgi. Or, aucun des éléments
ci-dessus n'existait avant la date critique du 25 avril 1999. Il est exact que
les bombardements aériens du territoire de la Yougoslavie ont commencé
quelques semaines avant cette date critique de la signature de la déclara-
tion. Mais les bombardements aériens et leurs effets ne sont que des faits
ou des situations et, à ce titre, ne constituent pas un différend d’ordre
juridique. Les éléments constitutifs du différend actuel ne sont pas pré-
sents avant la date critique et ils n’existent qu’à la date de la requête de la
Yougoslavie, le 29 avril 1999, et à compter de ladite date. Il est exact
qu’antérieurement à cette date critique, la Yougoslavie avait accusé
FOTAN de recourir contre elle à un usage illicite de la force (voir les réu-
nions du Conseil de sécurité en date des 24 et 26 mars 1999, S/PV.3988 et
3989). Toutefois, cette plainte ne constitue tout au plus que l’un des nom-
breux éléments constitutifs du différend. En outre, il est impossible
d'identifier l'OTAN au défendeur et, en l'espèce, l'OTAN ne saurait non
plus être le défendeur ratione personae. Le différend d'ordre juridique n’a
surgi qu’à la date de la requête, laquelle est postérieure à la signature de
la déclaration d'acceptation. Par conséquent, la condition d’ordre tem-
porel à remplir pour que le présent différend entre dans le champ de
l'acceptation de la juridiction obligatoire ratione temporis tel qu'il est
défini dans la déclaration de la Yougoslavie, est bel et bien remplie.

En ce qui concerne le second aspect de la formule de double exclusion
de la Yougoslavie, c'est-à-dire la situation ou les faits que la Cour doit
prendre en considération, ce sont ceux au regard desquels le différend a
surgi, c’est-à-dire les situations ou les faits qui en sont l’origine.

L'article 25 du projet d’articles sur la responsabilité des Etats, adopté
en première lecture par la Commission du droit international, dispose au
paragraphe 1:

«1. La violation d’une obligation internationale par un fait de
l'Etat ayant un caractère de continuité se produit au moment où ce
fait commence. Toutefois, le temps de perpétration de la violation
s'étend sur la période entière durant laquelle ce fait continue et reste
non conforme à l'obligation internationale.» (Annuaire de la Com-
mission du droit international, 1978, vol. II, deuxième partie, p. 101.)

63
LICÉITÉ DE L'EMPLOI DE LA FORCE (OP. DISS. SHI) 716

Cette conception de la durée d’un acte illicite «ayant un caractère de
continuité» est communément acceptée par les juridictions internatio-
nales et les commentateurs faisant autorité.

Dans la présente espèce, le différend a trait à la violation alléguée de
diverses obligations internationales sous l'effet de l'emploi de la force,
lequel revêt fa forme de bombardements aériens des territoires de la You-
goslavie, bombardements qui sont imputés par le demandeur à l'Etat
défendeur. Il est évident que la violation alléguée de certaines obligations
par ce fait qui a un «caractère de continuité» s'est produite pour la pre-
mière fois au moment où le fait a commencé, c’est-à-dire des semaines
avant la date critique du 25 avril 1999. Comme les bombardements
aériens se sont poursuivis bien au-delà de la date critique et se poursui-
vent encore aujourd’hui, le temps de perpétration de la violation s'étend
sur la période entière durant laquelle ces faits continuent et ne prend fin
que lorsque les actes ainsi commis par l'Etat défendeur prennent fin ou
lorsque les obligations internationales qui seraient violées par les faits
dudit Etat cessent d’exister ou bien ne sont plus en vigueur pour ledit
Etat.

Il est possible de déduire de l’analyse ci-dessus que la limitation ratione
temporis figurant dans la formule de double exclusion adoptée par la
Yougoslavie dans sa déclaration d'acceptation de la juridiction obliga-
toire de la Cour n'empêche nullement celle-ci de fonder sa compétence
prima facie sur l’article 36, paragraphe 2, de son Statut, aux fins d’indi-
quer en l'occurrence des mesures conservatoires.

Il est regrettable qu'ayant abouti à des conclusions erronées sur ce
point, la Cour n'ait pas été à même d'indiquer aux Parties des mesures
conservatoires à appliquer dans une situation d'urgence marquée par le
drame humain, les pertes en vies humaines et les souffrances que connais-
sent les territoires de la Yougoslavie sous l’effet de l'emploi de la force
dans ce pays et contre lui.

En outre, face à cette situation d’urgence, la Cour aurait dû favoriser le
maintien de la paix et de la sécurité internationales dans la mesure où ses
fonctions judiciaires l’y autorisent. L'action de la Cour aurait été pleine-
ment justifiée en droit si, dès qu’elle a été saisie de la part du demandeur
de sa requête en indication de mesures conservatoires, et indépendam-
ment de son éventuelle conclusion quant à sa compétence prima facie
dans l’attente de sa décision définitive, elle avait lancé un appel de carac-
tère général aux Parties pour leur demander d’agir conformément aux
obligations leur incombant en vertu de la Charte des Nations Unies et de
toutes les autres règles du droit international intéressant la situation, y
compris le droit international humanitaire, et leur demander à tout le
moins de s'abstenir d’aggraver ou étendre leur différend. A mon sens, il
n'y a rien dans le Statut ni dans le Règlement de la Cour qui interdise à
celle-ci d’agir de cette façon. Aux termes de la Charte, la Cour est après
tout le principal organe judiciaire de l'Organisation des Nations Unies,
son Statut faisant partie intégrante de la Charte; et, sous l’effet des buts
et des principes de ladite Charte, y compris son chapitre VI (relatif au

64
LICÉITÉ DE L'EMPLOI DE LA FORCE (OP. DISS. SHI) 717

règlement pacifique des différends), il a été attribué un rôle à la Cour
dans le cadre général de l'Organisation des Nations Unies aux fins du
maintien de la paix et de la sécurité internationales. I] ne fait aucun doute
que l'appel de caractère général dont je parle relève implicitement des
pouvoirs impartis à la Cour dans l’exercice de ses fonctions judiciaires.
Ayant aujourd’hui statué définitivement sur la requête du demandeur, la
Cour n’a pas saisi l’occasion qui lui était donnée d'apporter le concours
qu'elle aurait dû au maintien de la paix et de la sécurité internationales au
moment où ce concours est on ne peut plus indispensable.

En outre, dans la lettre qu’il a adressée au président et aux membres de
la Cour, Pagent de la Yougoslavie a dit ceci:

«Considérant le pouvoir conféré à la Cour aux termes du para-
graphe ! de l’article 75 de son Règlement, et compte tenu de l’extrême
urgence de la situation née des circonstances décrites dans les de-
mandes en indication de mesures conservatoires, je prie la Cour de
bien vouloir se prononcer d'office sur les demandes présentées ou
de fixer une date pour la tenue d’une audience dans les meilleurs
délais.»

Dans une affaire très récente, l’affaire LaGrand, la Cour, sur la requête
de l'Etat demandeur et en dépit des objections de l'Etat défendeur, a
décidé d’exercer le pouvoir qui lui est ainsi conféré par le paragraphe 1 de
l’article 75 de son Règlement sans entendre l’Etat défendeur, ni par écrit
ni oralement (LaGrand (Allemagne c. Etats-Unis d'Amérique), ordon-
nance du 3 mars 1999, C.LJ. Recueil 1999, p. 13-14, par. 12, 21). Par
opposition, en l’espéce, la Cour n’a eu aucun geste positif à la suite de la
requête similaire formulée par l'agent de la Yougoslavie dans une situa-
tion dont le caractère d'urgence était même beaucoup plus prononcé que
dans l'exemple que je cite.

Ce sont ces motifs qui m'ont obligé à voter contre le paragraphe 50,
alinéa 1 du dispositif de la présente ordonnance.

(Signé) Sut Siuyong.

65
